Citation Nr: 0332209	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-01 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease of the right shoulder, currently rated as 30 
percent disabling. 

2.  Evaluation of instability/dislocations of the right 
shoulder, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1978 to December 
1981 as well as service in the New Mexico National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating determination of 
the Albuquerque, New Mexico, Department of Veterans Affairs 
(VA) Regional Office (RO).  


REMAND

The Board notes that the veteran was afforded a comprehensive 
VA examination in conjunction with his claim in October 2000.  
Subsequent to this examination, the veteran indicated that 
his right shoulder disability had increased in severity.  At 
the time of his April 2002 hearing, the veteran testified 
that his right shoulder condition had increased in severity 
each year.  He stated that it now interfered with his ability 
to work on a full-time basis.  The veteran noted his 
willingness to report for another VA examination at the time 
of the hearing.  

In his June 2002 substantive appeal, the veteran again 
reported an increase in the severity of his right shoulder 
disorder and requested that he be afforded another VA 
examination.  

Accordingly, the is case is remanded for the following:

1.  The RO should arrange for a VA 
examination of the veteran to determine 
the nature and severity of his service-
connected degenerative joint disease and 
instability/dislocation of the right 
shoulder.  All indicated tests and 
studies should be performed and all 
findings must be reported in detail.  The 
claims folder should be made available 
for review.

2.  The RO should obtain and associate 
with the claims folder copies of all 
recent relevant treatment records of the 
veteran from the Albuquerque VAMC from 
April 2002 to the present.  

3.  Pursuant to 38 C.F.R. § 3.655 (2002), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

If upon completion of the above development, the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




